                                        Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 1 of 33
 JS 44 (Rev 09, '.9)
                                  /Y)I)/{                                                 CIVIL COVER SHEET
The JS 44 CJvil <over sheet and the mfonnat,on contamed herem neither replace nor supplement the filmg and service of pleadmgs or other papers as requ1red by law. except as
provided by luc:al rules of court T'h1s fonn, appro"ed by the Judicial Conference of the l:mted States m September I 974, 1, required for the u,e of the Clerk ot Court for the
purpose of m1t1atmg the c1v1l docket sheet 1S£E 1NSTRUCT10!vS ON NEXT P4GE OF T/fJS FORM 1                                                                       _              •


I. (a) PLAI:'\fTIFFS                                                                                                             DEFE~DANTS
 KEVIN ORENDE

      (b) County of Residence of First L1&te                                  DUTCHESS
                                         fFXCEPTlN l           PlAIVTJFF ( 4SfSJ
                                                                                                                                 NOTE          ll\J I AND CO¾TII 1\11\/A TIOl\i CA
                                                                                                                                               rm   TRACT OF LAND INVOL \,

      (C) Attorneys rFzrm Nume             A.ddre}s and le           hone lvumber                                                 Attorneys (If Known1

 Brodsky & Smrth. LLC. Two Bala Plz. Suite 510
 Bala Cynwyd, PA 19004 - 610.667.6200

II. BASIS OF JU                                                          X" mOneBox Onh,J                          Ill. CITIZENSHIP OF PRl'.'iCIPAL PARTIES {Place an                                             X "' One Bot/or Ptaint,j]
                                                                                                                            rF01· D1ver<,lfJ- C'ases Onl)J                                                and One Box for Defenda,,t)
'7 ;        t S Government                     ~ l      Federal Quest10n                                                                                   PTF         DEF                                               PTF       DEF
                Pla,sr,ff                                 (l.: S, Governmeru Not a Part})                              Citi,en of lh•s State               X  I         :7      I   Incorporated 01· Prmc•pa1 Place
                                                                                                                                                                                      of Busrnt>~s In Thts State

., 2 l · S GC'lvemment                                  D,ven,ity                                                      CJt1zen of Another S,tate           '7 2         :'.1    2   ln(;orporated and Pnnc 1pa~ Place           :75       '15
                Defendaot                                 (lnd1(ate Cutze11sh1p of Parties      111   Item Ill)                                                                        of Busmess In A1other State

                                                                                                                       C1ttzen or SubJec·t of a            :7 l
                                                                                                                         Fore,. n Count
IV, ~A Tl'.RE OF SUIT rPtace an                            X   Ill   One Box Ont}}
                  0    TRA                                                   TOR S                                       F RFEJTV Ell>ENALT
7     !   IO lnsu,.am.:e                           PERSOJ',AI 11'/Jl'RY                PERSONAL 11'/Jt:RY              '.1 625 Drug Re!ared SetZure             '.1   422 Appeal 28 U,C. 158               '7 PS false Cla<ms Ace
:'l   120 'vlanne                            :7    J; 0 Airplane                    :7 36'> Persona. InJury ,                 of Property 21 LSC 881            '1 421 Withdrawal                          '.1 l76 Qu, faM !>' LSC
'1    ; JO 'vi ,Her Act                      :7    l I 5 A,rp ianc Product                   Product l1abtl.1ty        '1 690 Otl,er                                           28LSCJ57                                J729(all
:7    I 40 ¾egotrable Instrument                         l1ab1ltty                  :7 36 "! Hr.alth C arei                                                                                                ::J   400 'Stat(' Rcapport1onrnrDt
'7    ; 50 Recovery of CJverpaymcnt          '1    120 Assault, Libel &                     Pharmaceuncal                                                                                                  '.1   4: 0 Antitrust
           & Lnforccmcnt of Judgment                     Slander                            Persona~ In1urv                                                     '1 820 l opynghts                          '.1   4 JO Banks and Banlung
'1    , 51 Medic:are Act                     '1    JlO f cderal F mp:oyers                 Product I ,ab, hty                                                   '.1 830 Patent                             '7    4 50 Lommcrl.e
:7    l 52 Recovery of llefauhed                         L1ab1hty                   '1 168 Asbestos Personal                                                    '.1 835 Patent, Abbrevrn1ed                '.1   460 Deportac,on
            5tadent Loans                    '1    140 Manne                               lnJury Product                                                                                                  '.1   4 70 Rac:keieer Influenced an~
            I f.xc ludes Veterans)           ::1   345 Manne Prod·1Jc,1                      l,1ab1hty                                                                                                                Corrupt Orga111zaltons
'7    i 5 3 Re(;ovc-ry of Overpayment                     l1ab1hty                    PFRSO"'AL PROPERTY                                                                                                   ,     480 Consumer Credtr
           of Vc-teran s Benefits            '1    150 Motor Vehicle                '7 370 Other ~raud                                                                                                                (15l'.~(' 1681 or 1692)
'7    160 Stockholders Suirs                 ,7    155 Motor Veh,cle                '7 3 7 I Ti-uth ,n Lending        Act
'7    I 90 Other Contract                                Product l 1ab1ltty         '7 180 Other Persona;      '1 720 Labor•'lv!anagement
:,    195 C onrrnll Product L,ab1hty         '.1   160 Other Personal                        Property Damag,          Rflatxons
:,    :96 Fran,htse                                                                 '7 185 Property Damage     '1 740 RJi1Jway Labor Act
                                                                                             ProduC't Liabthty '1 75: Farrdy and Medical
                                                                                                                      Leave Act
.__ _:RE""'A"'L"'-"""""'O"'P"'E"'R,..'tY...,.-- -+-""""""-'"""'=""""------+-==-=-=-""""""""-l'.1                          790 Other Labor L,t•ga,wn
 7 2: 0 !,and Condermatwn                            '7 440 Other Ctv1l R,ghts         Habeas Corpus.        '7           791 Employee RetITement
 '1 }20 Foreclosare                                  '7 441 Votmg                  '.1 463 Alien Detamee                      Income Secunty Act
 7 210 Renr Lease & f 1ectmert                        '7 442 Fmploymenr            '7 510 Motwns t0 Vacate
 7 240 Torts to I and                                '7 44 J Housing-                      <:entrnc,e                                                                                                      '7 896 Arbitration
  'J 24 5 Tort Produ,t L,ab, ,11:y                           Accommodanons          7 5 JO General                                                                                                         ':1 899 Admm,strat)ve Procedt1re
 7 290 Ail Other Real Property                       '.1 445 Amer w'D1sab1I,t1es • '7 515 Death Penalty                                                                                                            Act Rev ,ew or Appeal of
                                                             Employment                Other'                7            462 '<atural•zation Apphcahon                                                            Agency Oec•sion
                                                     '7 446 Amer w/DtsabJhties • '7 'i40 Mandamus & Other    '1           465 Other Imm1granon                                                             '.1 950 Const,tur10nahty of
                                                             Other                 7 550 CMI R,ghts                           J\.d1on~                                                                             State Statutes
                                                     '1 448 Ed,,c auon             '7 555 Pnson Cond1t10n
                                                                                   '.1 560 0 vi I Detainee ,
                                                                                           Cond,t10ns of
                                                                                           Confinement

                  GIN       /Place an   X ,n One Box On!)/
                                 :72                                   '1 3     Remanded from                     :7 4 Remstated or        :7 5 Transferred from                    7 6 Mult1d1stnct                    '1 8 Mull!d,stnct
                                                                                Appellate Court                        Reopened                 Another D,stnct                            l 1t1gat10n .                     L11Igat1on.
                                                                                                                                                    (specif)}                              Transfer                          Direct F,Jc
                                                    Cttc the l S Cnnl Statute under which you arc fihn~(Po not cite jurisdictional statutes unless diversity)
                                                     14(a) o Securities and Exchange Act of 1~34
                                                    Bnef des npuon of cause
                                                    Mater lly false and m1sleadIng SEC fihngs dIssemrnated to shareholders
                                                    ~ Cl    CK IF THIS          rs
                                                                          A CLASS ACTIO"II                                DEMAND$                                               cm CK YES
                                                         U DER Rl:U: 23. F R Cv P                                                                                               JLRY DE,


                                                                                    Jt;DGE
DATE


FOR        JlElSE           ~~LY
                                                                                                                                                             ~----
      Rf(f !PT#                          AMOUNT                                             APPLY!l\/GIFP                                         JUD(if                                   MAC, JUIJGf
                             Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 2 of 33
                                                               UNITED STATES DISTRICT COC.:RT
                                                         FOR THE EASTER"li DISTRICT OF PENNSYLVANIA                                         19                     5~81'
                                                                             DESIGN A flON FORM
                       (to be used by counsel or pro se plamttfj to md1cate the catego/'I' of the rnse for the purpose of assignment to the appropriate calendarJ

Address of Plamt1ff                                                   4 Calmer Pl., Hyde Park, NY 12538
Address of Defendant                 1777 Sentry Parkway West, Building 14, Suite 200, Blue Bell, Pennsylvania 19422
Place of Accident, Incident or Transaction.                  1777 Sentry Parkway West, Bwldrng 14, Suite 200, Blue Bell, Pennsylvania 19422



RELATED CASE, IF ANY:

Case Number                                                        Judge _                                                    Date Termmated

C1v1l cases are deemed related when Yes 1s answered to any of the followmg questions

       Is this case related to property mcluded man earlier numbered suit pendmg or w1thm one year                                  YesD                 No~
       previously termmated action m this court"

2      Does thrn case mvolve the same issue of fact or grov. out of the same tran5act1on as a pnor suit                             YesD                 No~
       pendmg or within one year prev10usly termmated action m this court"

3      Does this case mvolve the vahd1ty or mfrmgement of a patent already m surt or any earlier                                    YesD                 No~
       numbered case pendmg or w1thm one year prev10usly termmated action of this court"

4      ls this case a :;econd or successive habeas corpus, so 1al secunty appeal, or pro se c1V1l nghts                             YesD                 No~
       case filed by the ,ame mdiv1duaJ?

1 certify that, to my knowledge, the w1thm case                                   related to any case now pendmg or withm one year prev10usly termmated action m
this court except as noted above

DATE       11/08/2019                                                                                                                             56294
                                                                                                                                            Attorney ID   #   (1f applicable)


CIVIL: (Place a ,; in one category only)

A.             Federal Q11estion Cases:                                                      B.    Diversity Jurisdiction Cases:

D1            Indemrnty Contract, Manne Contract, and All Other Contracts                    01          Insurance Contract and Other Contracts
•032          FELA
              Jones Act-Personal lnJury
                                                                                             0
                                                                                             03
                                                                                                   2     Airplane Personal lnjury
                                                                                                         Assault, Defamalton
0      4      Antitrust                                                                      0     4     Manne Personal Injury
                                                                                             os
B
0
  ~
              Patent
              Labor- Management Relat10ns
              Civil Rights
                                                                                             0
                                                                                             0
                                                                                                   6
                                                                                                   7
                                                                                                         Motor Vehicle Personal Injury
                                                                                                         Other Personal Injury (Please spec,fiJ
                                                                                                         Products L1ab1hty
              Habeas Corpus                                                                  0     8     Products L1ab1hty · Asbestos
              SecuntJes Act(s) Cases                                                         0     9     All other D1ver&1ty Case&
              Social Secunty Review Cases                                                                (Please specify! _     _
              All other federal Quest10n Ca~es
              (Please ~pee i/i,J        _     !;_x_change Act qtJ 934


                                                                             ARBITRA no, CERTIFICA TIO"I
                                                    (The effect of this cert1ficatwn is to remove the case from eltgibibty for arb1trat10n J

                    Marc Ackerman                         _, counsel of record or pro se plamt1ff, do hereby certify

              Pursuant to Local Civil Rule 53 2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable m this cn,rl act10n case
              exceed the sum of$ 150,000 00 exclusive of mterest and costs

              Rehefother than monetary damages 1s sought                                                                                              NOV - 8 2019
DAT.E,     11/08/2019                                                                                                                             56294
                                                                                                                                           Attorney ID    #   (,f app!tcableJ

NOTE A trtal de novo will be a tnal by Jury only if there has been compliance with F R C P 38

(.h, 609t~f'JOIRJ
      Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 3 of 33



                           IN THE UNITED STATES DISTRICT CO-CRT
                        FOR THE EASTER~ DISTRICT OF PENNSYLVANIA

                       CASE MANAGEMENT TRACK DESIGNATION FOR'\1
 KEY•N o~(';)c:                                                              CIVIL ACTION

                           V.                              :

 ,\c.. H,: t..L"!..orl 'f t-\ ~ ~"''~Ct:.-Unc.. ~ t.. .s, ~~ ·               NO
                                                                                                    5281
 ~,~~-                                             .
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plarnt1ff shall complete a Case Management Track Designation Form in all c1vd cases at the tlllle of
filing the complarnt and serve a copy on all defendants. (See§ 1.03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plarntiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWI:'.'l'G CASE MANAGEMENT TRACKS:
(a) Habeas Corpus         Cases brought under 28 U.S.C. § 2241 through§ 2255.                           ( )

(b) Social Security Cases requestmg review of a decis10n of the Secretary of Health
    and Human Services denyrng plamtiff Social Secunty Benefits.                                        ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.          ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                               ( )

(e) Special Management - Cases that do not fall mto tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management - Cases that do not fall rnto any one of the other tracks.




                                         Attorney-at-law                Attorney for

                                     L(O     (,t,1~02..'i           "1A<.k~tif\ tt"" Vb r- ol& \c 1.$ ,v, ,h.. t. o"'
Telephone                                 FAX Number                    E-Mail Address


(Clv. 660) 10/02




                                                                                          NOV - 8 2019
      Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 4 of 33




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KEVf;\J ORENDE, Individually and on behalf §
of all others similarly situated,          §         Case No.
                                           §
                            Plaintiff,     §         CLASS ACTIO:'J
                                           §
         V.                                §
                                           §         CLASS ACTIO~ COMPLAINT FOR:
ACHILLION PHARMACEUTICALS, INC., §                   (I )Violation of § 14 (d) and 14(a) of the
NICOLE VITCLLO, JOSEPH TRGITT,             §         Securities Exchange Act of 1934
DAVID SCHEER, FRA~K VER WIEL,              §         (2)Violation of § 20(a) of the Securities
JASO:\ S. FISHERMA:'J, KURT GRAVES, §                Exchange Act of 1934
MICHAEL D. KISHBAUCH, and ROBERT L.§                 (3) Breach of Fiduciary Duties
VAN :\OSTRAND,                             §
                                                  §
                          Defendants.             §
                                                  § JURY TRIAL DEMANDED
                                                  §




       Plaintiff Kevin Orende ("Plaintiff'), by his attorneys, on behalf of himself and those

similarly situated, files this action against the defendants, and alleges upon information and belief,

except for those allegations that pertain to him, which are alleged upon personal knowledge, as

follows:

                                  SL''.\1MARY OF THE ACTION

        1.     Plaintiff brings this shareholder class action on behalf of himself and all other

public shareholders of Achillion Pharmaceuticals, Inc. ("Achillion" or the "Company") against

Achillion, its Board of Directors (the "Board" or the "Individual Defendants," and collectively

with Achillion, the "Defendants"), for breaches of fiduciary duties in conjunction with the

proposed buyout and acquisition of Achillion by Alexion Pharmaceuticals and Beagle Merger Sub,

Inc. (collectively, "Alexion").
      Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 5 of 33




        2.      The June 25, 2014 \tlerger Agreement provides for a business combination whereby

the Merger Sub will be merged with and into Achillion. As a result of the Merger (defined below),

the separate corporate existence of the Merger Sub will cease and Achillion will continue as the

surviving corporation. On the date of the closing of the Merger, Achillion will become a wholly

owned subsidiary of Alexion.

        3.      t;pon consummation of the Merger, each outstanding share of Achillion common

stock will be converted into the right to receive (I) $6.30 in cash, without interest (the "Cash

Merger Consideration"), and (2) one contractual contingent value right pursuant to the CVR

Agreement (the "CVR"). According to the Merger Agreement, each CVR represents the right to

receive ( 1) $1.00 upon the earlier of (i) first dosing of the first patient with ACH-5228 in the first

Phase III clinical trial, (ii) the Conversion Date (defined in the CVR Agreement as the date when

the first action specified in the protocol for the corresponding Adaptive Trial (as defined in the

CVR Agreement) is taken following the decision to modify such Adaptive Trial to proceed as a

Phase III clinical trial) for the first Converted Trial (as defined in the CVR Agreement) of any

pharmaceutical product containing ACH-5228, and (iii) the first submission of a new drug

application to market and sell any pharmaceutical product containing ACH-5528 in the United

States (the "Clinical Trial Milestone"), in each case, prior to the fourth anniversary of the

consummation of the Merger (the ''Clinical Trial Milestone Period"), and (2) $1.00 upon Alexion 's

first receipt of approval by the FDA of a new drug application which approval grants Alexion the

right to market and sell ACH-4471 in the Lnited States (the ''Regulatory Approval Milestone")

prior to the date that is fifty-four months after the date of the consummation of the Merger (the

"Regulatory Approval Milestone Period"). Such payments will be made on or prior to the date that

is fifteen ( 15) business days following the achievement of the Clinical Trial Milestone or the
      Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 6 of 33




Regulatory Approval Milestone, as applicable (the "Milestone Payment Date").           The Merger

Agreement provides "[t]here can be no assurance that the Clinical Trial Milestone will be achieved

during the Clinical Trial Milestone Period or that the Regulatory Approval Milestone will be

achieved during the Regulatory Approval \1ilestone Period, and that the resulting payments will

be required of Alexion."

        4.      Thereafter, on November 5, 2019, Achillion filed a Proxy Statement on Schedule

14A (the "Preliminary Proxy") with the Securities and Exchange Commission (the ''SEC") in

support of the Proposed Transaction. Notably the Preliminary Proxy is wholly insufficient and

provides either materially misleading and or insufficient information for Achillion stockholders to

properly analyze whether to vote in favor of the Proposed Transaction, and is therefore a

continuation of the Board's breaches of fiduciary duty.

        5.      The Proposed Transaction is unfair and undervalued for a number of reasons.

Significantly, the Preliminary Proxy describes an insufficient sales process in which the Board

only paid lip service to its fiduciary duties.

        6.      In addition to Alexion's interest in the Proposed Transaction, the deal may also be

tainted by conflicts of interest of the Directors and Company executives. Notably, certain of the

Company's Directors and senior executive officers may have been motivated to enter into the

Proposed Transaction in order to receive benefits not shared equally with Plaintiff and members

of the Class (defined below). Under the terms of the Merger Agreement, all illiquid Company

options and other incentive awards will vest no later than seven days before the effective date of

the Proposed Transaction.

        7.      In approving the Proposed Transaction, the Individual Defendants have breached

their fiduciary duty of candor and duty to maximize shareholder value by, inter alia, (i) agreeing



                                                 2
      Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 7 of 33




to sell to Alexion without first taking steps to ensure that Plaintiff and Class members (defined

below) would obtain adequate, fair and maximum consideration under the circumstances; and (ii)

engineering the Proposed Transaction to benefit themselves and/or Alexion without regard for

Achillion's public shareholders. Accordingly, this action seeks to enjoin the shareholder vote

relating to the Proposed Transaction and compel the Individual Defendants to properly exercise

their fiduciary duties to Achillion 's shareholders.

        8.      Finally, in violation of sections l 4(a) and 20(a) of the Securities and Exchange Act

of 1934 (the "Exchange Act") and their fiduciary duties, Defendants caused to be filed the

materially deficient Preliminary Proxy on November 5, 2019 with the SEC in an effort to solicit

stockholders to vote their Achill ion shares in favor of the Proposed Transaction. The Preliminary

Proxy is materially deficient and deprives Achillion stockholders of the information they need to

make an intelligent, informed and rational decision of whether to vote their shares in favor of the

Proposed Transaction. As detailed below, the Preliminary Proxy omits and/or misrepresents

material information concerning, among other things: (a) the sales process leading up to the

Proposed Transaction; (b) the Company's financial projections; (c) Achillion's financial

projections; and (d) the data and inputs underlying the financial valuation analyses that purport to

support the fairness opinions provided by the financial advisor to the Board, Centerview Partners

LLC ("Centerview").

        9.      Absent judicial intervention, the merger will be consummated. resulting in

irreparable injury to Plaintiff and the Class. Accordingly. this action seeks to enjoin the Proposed

Transaction and compel the Individual Defendants to properly exercise their fiduciary duties to

Achillion's stockholders, and to recover damages resulting from violations of federal securities

laws by Defendants.



                                                   3
     Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 8 of 33




                                              PARTIES

         I 0.   Pia-inti ff is a citizen of the United States and the state of New York. Plaintiff has at

all times relevant hereto has been, and continues to be a shareholder of Achillion common stock.

         l l.   Defendant Achillion is a clinical-stage biopharmaceutical company, discovers,

develops, and commercializes small molecule drug therapies for immune system disorders. Its lead

drug candidate is ACH-4471, an inhibitor of factor D that is Phase II clinical trials for patients

with paroxysmal nocturnal hemoglobinuria (PNH) and C3 glomerulopathy/immune complex

membranoproliferative glomerulonephritis. The company is also developing ACH-5228, a factor

D inhibitor that is in Phase I clinical trials; and ACH-5548, a factor D inhibitor, which is in Phase

I clinical trials for the treatment of PNH and other complement mediated diseases. It has license

agreements with Ora, Inc. for the development and commercialization of ACH-702; and GCA

Therapeutics, Ltd for elvucitabine, a nucleoside reverse transcriptase inhibitor for the treatment of

hepatitis B infection and human immunodeficiency virus infection. The company was founded in

1998 and is based in Blue Bell, Pennsylvania and located at 1777 Sentry Parkway West, Building

14, Suite 200, Blue Bell, Pennsylvania 19422. The Company is incorporated in Delaware and

trades on the NasdaqGS under the symbol "ACHN."

         12.    Defendant Nicole Vitullo has been a member of the Board at all relevant times and

also serves as Chair of the Board.

         13.    Defendant Joseph Truitt has been a member of the Board at all relevant times. He

also serves as Chief Executive Officer ("CEO") and President of the Company.

         14.    Defendant David Scheer has been a member of the Board at all relevant times.

         15.    Defendant Frank Verwiel has been a member of the Board at all relevant times.

         I 6.   Defendant James S. Fisherman has been a member of the Board at all relevant

times.

                                                   4
     Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 9 of 33




         17.    Defendant Kurt Graves has been a member of the Board at all relevant times.

         18.    Defendant Michael D. Kishbauch has been a member of the Board at all relevant

times.

         19.    Defendant Robert L. Van :'Jostrand has been a member of the Board at all relevant

times.

         20.    Defendants named in paragraphs I 2-19 are referred to herein as "Individual

Defendants" or "Director Defendants."

         21.    By reason of their positions as officers and/or directors of the Company, the

Individual Defendants named above are in a fiduciary relationship with Plaintiff and the other

public shareholders of Achillion and owe them the highest duty of candor and duty to maximize

shareholder value, as set forth in further detail herein.

         22.    Defendant Achillion is a Delaware corporation that has its headquarters located

at] 777 Sentry Parkway West, Building 14, Suite 200, Blue Bell, Pennsylvania 19422. Achillion

is a clinical-stage biopharmaceutical company, discovers, develops, and commercializes small

molecule drug therapies for immune system disorders. The Company is publicly traded on the

Nasdaq under the symbol "ACH!',j."

         23.    ~on-Defendant Alexion       develops and    commercializes various therapeutic

products. The company offers ULTOMIRIS (ALXNI210/ravulizumab-cwvz), a monoclonal

antibody for the treatment of paroxysmal nocturnal hemoglobinuria (PNH), a genetic blood

disorder: and Soliris (eculizumab), a monoclonal antibody for the treatment of P:'JH, atypical

hemolytic uremic syndrome (aHUS), and generalized myasthenia gravis. It also provides Strensiq

(asfotase alfa), a targeted enzyme replacement therapy for patients with hypophosphatasia; and

Kanuma (sebelipase alfa) for the treatment of patients with lysosomal acid lipase deficiency. In



                                                   5
    Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 10 of 33




addition, the company conducts Phase III clinical trials for ALXN 1210 (IV) for the treatment of

PNH and aHLJS; ALXN 1210 (Subcutaneous), which is in Phase I for P'!\iH and aHCS; and Soliris

(eculizumab) for the treatment of myasthenia gravis and neuromyelitis optica spectrum disorder.

Further, it develops ALXN 1840 that is in Phase Ill clinical trials for the treatment of Wilson

disease; and ALXN 1830, which is in Phase II clinical trials for the treatment of warm autoimmune

hemolytic anemia. The company serves distributors, pharmacies, hospitals, hospital buying

groups, and other healthcare providers in the United States and internationally. Alexion

Pharmaceuticals, Inc. has collaboration and license agreement with Halozyme Therapeutics, Inc.

to use drug-delivery technology in the development of subcutaneous formulations for its portfolio

of products; collaboration with Dicerna Pharmaceuticals, Inc. to discover and develop RNAi

therapies for complement-mediated diseases, as well as with Zealand Pharma A/S; strategic

agreement with Caelum Biosciences, Inc. to advance the development of CAEL-10 I for light chain

amyloidosis; agreement with Stealth BioTherapeutics Corp. to co-develop and commercialize

therapy for mitochondrial diseases; and a partnership with Affibody AB. The company was

founded in 1992 and is headquartered in Boston, Massachusetts. The Company is publicly traded

on NASDAQ Stock Market under the symbol "ALXK"

       24.     Non-Defendant Beagle Mer Sub, Inc. is a Delaware corporation and a wholly

owned subsidiary of Alexion.

                                JURISDICTION A.~D VENUE

       25.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 C.S.C. § 78aa) and 28 C.S.C. § 133 I (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(e) and Section 20(a) of the Exchange Act. This action is not a collusive

one to confer jurisdiction on a court of the United States, which it would not otherwise have.



                                                6
     Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 11 of 33




        26.     Personal jurisdiction exists over each defendant either because the defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        27.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, because Achillion's

principal place of business is located in this District, and each of the Individual Defendants, as

Company officers or directors, has extensive contacts within this District.

                                St;BST A~TIVE ALLEGA TIO~S

        Company Background

       28.      Achillion is a clinical-stage biopharmaceutical company, discovers, develops, and

commercializes small molecule drug therapies for immune system disorders. Its lead drug

candidate is ACH-44 71, an inhibitor of factor D that is Phase II clinical trials for patients with

paroxysmal nocturnal hemoglobinuria (P;\JH) and C3 glomerulopathy/immune complex

membranoproliferative glomerulonephritis. The company is also developing ACH-5228, a factor

D inhibitor that is in Phase I clinical trials; and ACH-5548, a factor D inhibitor, which is in Phase

I clinical trials for the treatment of P;',JH and other complement mediated diseases. It has license

agreements with Ora, Inc. for the development and commercialization of ACH-702; and GCA

Therapeutics, Ltd for elvucitabine, a nucleoside reverse transcriptase inhibitor for the treatment of

hepatitis B infection and human immunodeficiency virus infection.

       29.      On ~arch 7, 2019, the Company announced its 4th Quarter and Year-End Financial

Results. Defendant Truitt noted, "We made significant progress advancing our portfolio of oral

factor D inhibitors in the fourth quarter of 2018," said Joe Truitt, President and Chief Executive

Officer at Achillion. "ACH-4471 has demonstrated preliminary proof-of-concept in patients with

                                                   7
    Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 12 of 33




paroxysmal nocturnal hemoglobinuria (PNH) and C3 glomerulopathy (C3G). We look forward to

reporting updated interim results for our Phase 2 trial of ACH-4471 for P:\IH, in combination with

a C5 inhibitor, in the second quarter of 2019. We plan to present data for the PNH and C3G trials

to the U.S. Food and Drug Administration (FDA) in the fourth quarter of 2019. We also remain

on track to complete the ongoing ex-US Phase I multiple ascending dose (MAD) study for our

more potent next-generation oral factor D inhibitor, ACH-5228. We anticipate submitting an

Investigational New Drug (IND) Application in the US for ACH-5228 in the fourth quarter of

2019."

         30.   On May 17, 2019, the Company reported interim data from the phase II paroxysmal

nocturnal hemoglobinuria (PNH) trial assessing the safety and effectiveness of factor D inhibitor

danicopan in combination with Alexion's intravenous Soliris (eculi.wmab). The results showed the

combination improved anemia levels and decreased transfusions. PNH is thought to be caused by

a mutation resulting in the absence of receptors normally present on red blood cells that interact

with the complement system. Defendant Truitt commented, "Anemia is a persistent problem in the

majority of patients with PNH treated with standard and even high doses of eculizumab. These

interim data are encouraging and demonstrate that ACH-44 7 I, when used in combination with a

C5 inhibitor, such as eculizumab, has the potential to improve anemia, decrease transfusions and

lead to improvement in important clinical parameters of hemolysis as well as quality of life

measurements for patients with this devastating condition."

         31.   On September 25, 2019, the Company announced that the U.S. Food and Drug

Administration (FDA) has granted Breakthrough Therapy designation for danicopan (ACH-4471)

for treatment in combination with a C5 monoclonal antibody for patients with paroxy,;mal

nocturnal hemoglobinuria (PNH) who are sub-optimal responders to a C5 inhibitor alone. The



                                                8
     Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 13 of 33




FDA 's decision was based on positive safety and efficacy data from the ongoing danicopan Phase

2 PNH combination trial. Defendant Truitt noted, "The FDA 's granting of Breakthrough Therapy

designation for our lead oral factor D inhibitor, danicopan, underscores the urgent need for new

treatment options for patients living with P"SH." "Danicopan, with its demonstrated ability to limit

both intravascular and extravascular hemolysis with oral administration, has the potential to benefit

a significant number of patients with PNH that continue to have an unmet medical need on standard

of care. We appreciate the review and decision by the FDA and plan to work closely with the

Agency in advancing the development of danicopan into Phase 3 in early 2020."

       32.     The Company reported that "FDA Breakthrough Therapy designation is designed

to expedite the development and review of medicines for serious or life-threatening conditions.

Receiving Breakthrough Therapy designation from the FDA indicates preliminary clinical

evidence has demonstrated the drug may provide substantial improvement on at least one clinically

significant endpoint compared with currently available therapy. The benefits of this Breakthrough

Therapy designation include more intensive guidance from FDA on an efficient drug development

program, access to a scientific liaison to help accelerate review time and eligibility for Accelerated

Approval and Priority Review if relevant criteria are met. Danicopan (ACH-44 71) has previously

received orphan drug designation for the treatment of PNH in 2017."

       33.     Further, in October presentation materials provided on the Company's website, the

Company noted it is "[ w ]ell-funded with approximately $241 M cash and investments as of end of

2Q2019."

       34.     Nevertheless, on October I 6, 2019, Achillion and Alexion jointly issued a press

release and filed it with the United States Securities and Exchange Commission ("SEC") wherein




                                                  9
     Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 14 of 33




it disclosed the entry by Achillion and Alexion into the ~erger Agreement. The joint press release

provides, in relevant part, as follows:

       BOSTON & BLUE BELL, Pa. - October 16, 2019 - Alexion Pharmaceuticals,
       Inc. (;'JASDAQ:ALXN) and Achillion Pharmaceuticals, Inc. (NASDAQ:ACH;',;)
       today announced that they have entered into a definitive agreement for Alexion to
       acquire Achillion, a clinical-stage biopharmaceutical company focused on the
       development of oral small molecule Factor D inhibitors to treat people with
       complement alternative pathway-mediated rare diseases, such as paroxysmal
       nocturnal hemoglobinuria (PNH) and C3 glomerulopathy (C3G). Achillion
       currently has two clinical-stage medicines in development, including
       danicopan (ACH-4471) in Phase 2 and ACH-S228 in Phase I.

       "Alexion has demonstrated the transformative impact that inhibiting CS can have
       on multiple rare and devastating diseases. However, we believe this is just the
       beginning of what's possible with complement inhibition," said Ludwig Hantson,
       Ph.D., Chief Executive Officer of Alexion. "Targeting a different part of the
       complement system - the alternative pathway - by inhibiting Factor D production
       addresses uncontrolled complement activation further upstream in the complement
       cascade, and importantly, leaves the rest of the complement system intact, which is
       critical in maintaining the body's ability to fight infection. We believe this approach
       has the opportunity to help patients with diseases not currently addressed through
       CS inhibition. We look forward to applying our nearly three decades of complement
       and development expertise to unlock the potential of oral Factor D inhibitors and
       bring these benefits to patients."

       "We have established great momentum - discovering and advancing several small
       molecules into clinical development that have the potential to treat immune-related
       diseases associated with the alternative pathway of the complement system,"
       said Joe Truitt, President and Chief Executive Officer at Achillion. "Having already
       demonstrated proof-of-concept and proof-of-mechanism with our lead candidate,
       danicopan (ACH-4471), in P1',;H and C3G, respectively, we believe there is
       significant opportunity for Factor D inhibition in the treatment of other diseases as
       well. Alexion is an established leader in developing medicines for complement-
       mediated diseases, and we look forward to working together to accelerate our
       objective of bringing novel therapies to patients as quickly as possible and ensuring
       that the broad promise of this approach is fully realized. We thank our employees,
       investigators and partners for their incredible work and commitment."


       Transaction Details
       The initial consideration of approximately $930 million, or $6.30 per share of
       Achillion common stock, will be funded with cash on hand. As part of the
       acquisition, Alexion will also be acquiring the cash currently on Achillion's balance
       sheet. As of September 30, 20 I 9, this was approximately $230 million; the actual


                                                 10
     Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 15 of 33




         amount will be determined as of the transaction close. The transaction includes the
         potential for additional consideration in the form of non-tradeable contingent value
         rights (CVRs), which will be paid to Achillion shareholders if certain clinical and
         regulatory milestones are achieved within specified periods. These include $1.00
         per share for the U.S. FDA approval of danicopan and $1.00 per share for ACH-
         5228 Phase 3 initiation.

         Alexion's acquisition of Achillion is subject to the approval of Achillion
         shareholders and satisfaction of customary closing conditions and approval from
         relevant regulatory agencies, including clearance under the Hart-Scott Rodino
         Antitrust Improvements Act. Pending these approvals, the transaction is expected
         to close in the first half of 2020.

The Inadequate Merger Consideration


         35.    Significantly, the Company's financial prospects and opportunities for future

growth, and market presence for Alexion establish the inadequacy of the merger consideration.

Notably, Alexion will receive approximately $230 million in cash on hand from Achillion.

         36.    First, the compensation afforded under the Proposed Transaction to Company

stockholders significantly undervalues the Company. The proposed valuation does not adequately

reflect the intrinsic value of the Company. ~oreover, the valuation does not adequately take into

consideration how the Company is performing, considering the status of the key developmental

status of Danicopan and ACH-5228.

         37.    As the Philadelphia Inquirer noted in an October 16, 2019 article, the deal is "still

less than half the company's value soon after its 2007 initial public stock offering (IPO) or its 2015

high."

         38.    The deal also does not adequately take into consideration the synergies that inure

to the benefit of Alexion. As noted in an article in Bio World, "An Alexion strength is inhibiting

CS in rare diseases. It's about 86% of the company's current revenues, but Achillion takes a slightly

different space in the complement system ·-the alternative pathway, inhibiting factor D production,

which is believed to address uncontrolled complement activation. The treatment also strengthens

                                                  11
     Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 16 of 33




patients' ability to fend off infection by leaving the rest of the complement system intact." In fact,

Ludwig Hantson, Alexion's CEO stated, "We believe this approach has the opportunity to help

patients with diseases not currently addressed through C5 inhibition."

       39.       Moreover, according to the BioWorld article, ISi Evercore analysts wrote that the

transaction is a "strong strategic rationale as a defensive play" for Alexion against its competitors,

especially Apellis Pharmaceuticals Inc., which is deep in the complement space. Apellis' lead

candidate, APL-2, an infused C3 inhibitor. The analysts said ACH-5228 "could compete

effectively with APL-2 on convenience/delivery while potentially offering lower risk of

infections." They also noted data from Apellis' PEGASCS phase III study vs. Soliris in anemic

P:\lH patients is expected by year-end. "We expect positive top-line, but are keeping an eye on

infection risk given C3 inhibition," they added.

       40.       Clearly, while the deal will be beneficial to Alexion, it comes at great expense to

Plaintiff and other public stockholders of the Company.

       41.       It is clear from these statements and the facts set forth herein that this deal is

designed to maximize benefits for Alexion at the expense of Achillion's public stockholders,

which clearly indicates that Achillion's stockholders were not an overriding concern in the

formation of the Proposed Transaction.

Preclusive Deal Mechanisms

       42.       The \ierger Agreement contains certain provisions that unduly benefit Alexion by

making an alternative transaction either prohibitively expensive or otherwise impossible. Here,

for example, the Merger Agreement contains a termination fee provision that requires Achillion to

pay Alexion an amount equal to $20 million if the Merger Agreement is terminated under certain

circumstances.



                                                   12
     Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 17 of 33




       43.     The termination fee payable under this provision will make the Company that much

more expensive to acquire for potential purchasers, while resulting in a corresponding decline in

the amount of consideration payable to Achillion's shareholders.

       44.     The Merger Agreement also contains a '"No Solicitation" provision that restricts

Achillion from considering alternative acquisition proposals by, inter alia, constraining

Achillion's ability to solicit or communicate with potential acquirers or consider their proposals.

Specifically, the provision prohibits Achillion from soliciting any alternative proposal, but permits

the Board to consider an unsolicited "Acquisition Proposal" only if it constitutes or is reasonably

calculated to lead to a "Superior Proposal" as defined in the Merger Agreement. However, even

the Board's consideration of unsolicited proposal is restricted: prior to considering any such

proposal, the Board must determine, in consultation with its financial advisors, that its fiduciary

duties require it to consider the proposal. Thus, the Board cannot consider alternative proposals

even if it reasonably believes that any such proposal would be beneficial to shareholders.

       45.     Further, the Agreement further reduces the possibility of a topping offer from an

unsolicited purchaser. Here, Defendants agreed to provide Alexion information in order to match

any other offer, thus providing Alexion access to the unsolicited bidder's financial information

and giving Alexion the ability to top the superior offer. Thus, a rival bidder is not likely to emerge

with the cards stacked so much in favor of Alexion.

       46.     Accordingly, the Company's true value is compromised by the consideration

offered in the Proposed Transaction.

                    INDIVIDt;AL DEFENDANTS' FIDUCIARY DVTIES

       47.      In any situation where the directors of a publicly traded corporation undertake a

transaction that will result in either a change in corporate control or a break-up of the corporation's

assets, the directors have an affirmative fiduciary obligation to act in the best interests of the

                                                  13
     Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 18 of 33




company's shareholders, including the duty to obtain maximum value under the circumstances.

To diligently comply with these duties, the directors may not take any action that:

                (a)    adversely affects the value provided to the corporation's shareholders;

                (b)    will discourage or inhibit alternative offers to purchase control of the

       corporation or its assets;

                (c)    contractually prohibits them from complying with their fiduciary duties;

       and/or

                (d)    will provide the directors, executives or other insiders with preferential

       treatment at the expense of, or separate from, the public shareholders, and place their own

       pecuniary interests above those of the interests of the company and its shareholders.

       48.      In accordance with their duty of candor and duty to maximize shareholder value,

the Individual Defendants, as directors and/or officers of Achillion, are obligated to refrain from:

                (a)    participating in any transaction where the directors' or officers' loyalties are

       divided;

                (b)    participating in any transaction where the directors or officers are entitled

       to receive a personal financial benefit not equally shared by the public shareholders of the

       corporation; and/or

                (c)    unjustly enriching themselves at the expense or to the detriment of the

       public shareholders.

       49.      Plaintiff alleges herein that the Individual Defendants, separately and together, in

connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they

owe to Plaintiff and the other public shareholders of Achillion, including their duty of candor and

duty to maximize shareholder value. As a result of the Individual Defendants' divided loyalties,



                                                 14
      Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 19 of 33




Plaintiff and Class members will not receive adequate, fair or maximum value for their Achillion

common stock in the Proposed Transaction.

       50.     As a result of these breaches of fiduciary duty, the Company's public shareholders

will not receive adequate or fair value for their common stock in the Proposed Transaction.

                               CLASS ACTION ALLEGATIONS

       5 I.    Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23,

individually and on behalf of the stockholders of Achillion common stock who are being and will

be harmed by Defendants' actions described herein (the "Class"). The Class specifically excludes

Defendants herein, and any person, firm, trust, corporation or other entity related to, or affiliated

with, any of the Defendants.

       52.     This action is properly maintainable as a class action because, inter alia:

               (a)     The Class is so numerous that joinder of all members is impracticable.

       Achillion's stock is publicly traded on the Nasdaq and as of November I, 2019, there were

       over I 40 million common shares of Achillion stock outstanding. ~oreover, the holders of

       these shares are geographically dispersed throughout the United States;

               (b)     There are questions of law and fact which are common to the Class and

       which predominate over questions affecting any individual Class member. These common

       questions include, inter alia: (i) whether the Individual Defendants have engaged in self-

       dealing, to the detriment of Achillion's public shareholders; (ii) whether the Proposed

       Transaction is unfair to the Class, in that the price is inadequate and is not the fair value

       that could be obtained under the circumstances; (iii) whether Defendants have violated the

       federal securities laws; and (iv) whether Plaintiff and the other members of the Class have

       and will continue to suffer irreparable injury if the Proposed Transaction is consummated;




                                                 15
     Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 20 of 33




               (c)     Plaintiff is committed to prosecuting this action and has retained competent

       counsel experienced in litigation of this nature. The claims of Plaintiff are typical of the

       claims of the other members of the Class and plaintiff has the same interests as the other

       members of the Class. Accordingly, Plaintiff is an adequate representative of the Class

       and will fairly and adequately protect the interests of the Class;

              (d)     The prosecution of separate actions by individual members of the Class

       would create the risk of inconsistent or varying adjudications with respect to individual

       members of the Class which would establish incompatible standards of conduct for

       Defendants, or adjudications with respect to individual members of the Class which would,

       as a practical matter, be dispositive of the interests of the other members not parties to the

       adjudications or substantially impair or impede their ability to protect their interests; and

              (e)     Defendants have acted, or refused to act, on grounds generally applicable

       to, and causing injury to. the Class and, therefore, preliminary and final injunctive relief on

       behalf of the Class as a whole is appropriate.

Potential Conflicts of Interest

       53.    The substantial interests of the Individual Defendants and other Company insiders

themselves cannot be ignored. Notably, Company insiders, including the Individual Defendants,

currently own large, illiquid portions of Company stock that will be exchanged for significant

amounts of money upon the consummation of the Proposed Transaction as follows:




                                                 16
          Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 21 of 33




                                                                                                                Maximum
                                                                                          l\1aximum               Cash
                                                                                             Cash               Payment
                                                   ',;umber of                !'lumber of Payment "llumberof       for
                          Number of                   Shares                      CVRs     forCVRs Phantom Phantom
                            Shares        Cash      Subject to      Cash        Issued in  Issued in CVRsin     CVRsin
                          Subject to Consideration lnvested Consideration ResJ>('ct of ResJ>('ct of Respect of ResJ>('ct of
                           Vested In for Vested In     In the  for Lnvested       In the     In the  Out of the Out of the
                          the Money    the Money      Money    In the l\1oney    Money      Money     Money      Money
                           Options      Options      Options      Options       Options     Options   Options    Options
Name'''                       !#}          !$)           (#)         !$)            !#)        !$)      !~         !$)
Non-Employee Directors
1\j,cole Vuullo             154,625       501,936      22,375         81,404     177,000       354,000    50,000      37,000
Jason S. Fisherman, M D     174,625       562,336      22,375         81,404     197,000       394,000    50,000      37,000
Kurt Graves                 239,625       366,236      22,375         81,404     262,000       524,000    30,000      22,800
Michael D Kishbauch         110,875       364,186      22,375         81,404     133,250       266,500    30,000      22,800
David Scheer                ]74,625       562,336      22,375         81,404     197,000       394,000    50,000      37,000
Robert L Van Nostrand       174,625       562,336      22,375         81,404     197,000       394,000    50,000      37,000
Frank Ven\1el. M.D           79,625       259,936      22,375         81,404     l02,000       204,000    30,000      22,800
Executive Officers
Joseph rruitt•'l            799.578      2,326,516 1,851.188      6,631,565 2,650,766 5,301.532          242,000     168,980
Bnan D1 Donato                50,000       187,000   650,000      2,566,000   700,000 1,400,000
Paul hruta                  100,000        298,000   500,000      1,718,000 600,000 1,200,000
Anthony Gibney              125,000        471,250   575,000      2,237,750   700,000 1,400,000
Martha Mannmg<2i            I 73,437       477,383   326,563      1,167,267   500,000 1,000,000          I l0.000    166,100
Dr Steven Ze!enkofske       125,000        476,250   575,000      2,252,750   700,000 1,400,000




           54.    In addition, pursuant to the Merger Agreement, as a consequence of the merger,

each outstanding and unvested Company option and/or restricted stock will automatically vest

and/or be converted into the right to receive cash or stock in certain amounts. As a result, the

Individual Defendants will receive immediate lump sum cash payments in exchange for their

(collective) thousands of currently illiquid Achillion options and restricted stock.

           55.    Further, certain members of management, including Defendant Truitt, are eligible

for "golden parachute" payments as part of the merger-related consideration, as follows:

                                                                   Pension/    Perquisites I       Tax
                                         Cash         F.quity       :\QDC        Benefits      Reimbursement        Total
Name'''                                  !S)'"         ($t3'       _ill__          !~'"            ($r'             !$)
Joseph Truitt                          1,658,300    12,102,077                     31,349           679,294     14,471,020
Paul Firuta                              756,000     2,918,000                     20,899           478,245      4,173,144
Anthony Gibney                           648,000     3,637,750                     20,899                        4,306,649
Dr. Steven Zelenkofske                   774,000     3,652,750                     20,899                        4,447,649



           56.    Clearly, based on the above, the Proposed Transaction is the product of an unfair

and inadequate sales process conducted by the Board and Company insiders with an eye to


                                                          17
      Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 22 of 33




personal compensation and in breach of its fiduciary duties and which fails to maximizer

stockholder value.

The Materially Incomplete and Misleading Proxy Statement

       57.     On November 5, 2019, Achillion filed with the SEC a materially misleading and

incomplete Preliminary Proxy that, in violation their fiduciary duties, failed to provide the

Company's stockholders with material information and/or provides them with materially

misleading information critical to the total mix of information available to the Company's

stockholders concerning the financial and procedural fairness of the Proposed Transaction.

       Omissions and/or Material Misrepresentations Concerning the Sales Process leading up

       to the Proposed Transaction

       58.     Specifically, the Preliminary Proxy fails to provide material information

concerning the process conducted by the Company and the events leading up to the Proposed

Transaction. In particular, the Preliminary Proxy fails to disclose:

               (a)     The nature of the confidentiality agreement entered into between the

Company on the one hand and Alexion on the other, both in general and specifically regarding any

standstill restrictions included therein, and if the terms of any included "don't-ask, don't-waive"

provisions or standstill provisions in any such agreements, and if so, the specific conditions, if any,

under which such provisions would fall away; and

       Omissions and/or Material Misrepresentations Concerning Achillzon 's Financial

       Projections

       59.     The Preliminary Proxy fails to provide material information concerning financial

projections provided by Achillion management and relied upon by Centerview in its analyses. The




                                                  18
      Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 23 of 33




Preliminary Proxy discloses management-prepared financial projections for the Company which

are materially misleading.

       60.     The Preliminary Proxy indicates that in connection with the rendering of

Centerview's fairness opinion, Centerview reviewed, "certain internal information relating to the

business, operations, earnings. cash flow, assets, liabilities, probabilities of success and prospects

of Achillion, including certain financial forecasts, analyses and projections relating to Achillion

prepared by management of Achillion and furnished to Centerview by Achillion for purposes of

Centerview's analysis. which are referred to in this summary of Centerview's opinion as the

"Management Projections," and which are collectively referred to in this summary of Centerview 's

opinion as the "Internal Data.""

       61.      Accordingly, the Preliminary Proxy should have, but fails to provide, certain

information in the projections that Achillion management provided to the Board and Centerview.

Courts have uniformly stated that "projections ... are probably among the most highly-prized

disclosures by investors. Investors can come up with their own estimates of discount rates or []

market multiples. What they cannot hope to do is replicate management's inside view of the

company's prospects." In re Netsmart Techs., Inc. S'holders litig., 924 A.2d 171, 201-203 (Del.

Ch. 2007).

       62.     The Preliminary Proxy fails to provide material information concerning the

financial projections prepared by Achillion management. Specifically, the Preliminary Proxy fails

to disclose material line items for the ~on-GAAP measures, including Unlevered Free Cash Flow

("UFCF"). Such line items are required to allow a reconciliation of all provided non-GAAP metrics

to GAAP metrics.




                                                  19
     Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 24 of 33




       63.     This information is necessary to provide Company stockholders a complete and

accurate picture of the sales process and its fairness. Without this information, stockholders were

not fully informed as to Defendants' actions, including those that may have been taken in bad faith,

and cannot fairly assess the process.

       64.     Without accurate projection data presented in the Preliminary Proxy, Plaintiff and

other stockholders of Achillion are unable to properly evaluate the Company's true worth, the

accuracy of Centerview' financial analyses, or make an informed decision whether to vote their

Company stock in favor of the Proposed Transaction. As such, the Board has breached their

fiduciary duties by failing to include such information in the Preliminary Proxy.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

       Centerview

       65.     In the Preliminary Proxy, Centerview describes its respective fairness opinion and

the various valuation analyses performed to render such opinion. However, the descriptions fail

to include necessary underlying data, support for conclusions, or the existence of, or basis for,

underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

valuations or evaluate the fairness opinions.

       66.     With respect to the Discounted Cash Flow Analysis, the Preliminary Proxy fails to

disclose the following:

               (a)     The specific inputs and assumptions used to calculate the discount rate

range of 11.0% to 13.0% used;

               (b)     The fully-diluted shares of the Company as of October 4, 2019; and

               (c)     The projected terminal values.




                                                20
      Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 25 of 33




          67.      These disclosures are critical for stockholders to be able to make an informed

decision on whether to vote their shares in favor of the Proposed Transaction.

          68.      With respect to the Selected Public Company Analysis, the Prelimianry Proxy fails

to disclose the following:

                   (a)   The basis for the decision to utilize a reference range of Enterprise Values

                   between $250 million to $450 million.

          69.      With respect to the Selected Precedent Transactions Analysis, the Preliminary

Proxy fails to disclose the following:

                   (a)    The basis for the decision to utilize a reference range of Transaction Values

                   between $400 million to $925 million.

          70.      Without the omitted information identified above, Achillion' public stockholders

are missing critical information necessary to evaluate whether the proposed consideration truly

maximizes stockholder value and serves their interests. Moreover, without the key financial

information and related disclosures, Achillion' public stockholders cannot gauge the reliability of

the fairness opinion and the Board's determination that the Proposed Transaction is in their best

interests.      As such, the Board has breached their fiduciary duties by failing to include such

information in the Preliminary Stockholders.


                                             FIRST COl.I'.'l'T

                     Breach of Fiduciary Duty against the Individual Defendants

          71.      Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          72.      As alleged herein. Defendants have initiated a process to sell Achillion that

undervalues the Company and vests them with benefits that are not shared equally by Achillion's


                                                    21
      Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 26 of 33




public shareholders.    In addition, by agreeing to the Proposed Transaction, Defendants have

capped the price of Achillion at a price that does not adequately reflect the Company's true value.

:vtoreover, Defendants failed to sufficiently inform themselves of Achillion's value, or disregarded

the true value of the Company, in an effort to benefit themselves. Furthermore, any alternate

acquirer will be faced with engaging in discussions with a management team and board that is

committed to the Proposed Transaction.

       73.     As such, unless the Individual Defendants' conduct is enjoined by the Court, they

will continue to breach their fiduciary duties to Plaintiff and the other members of the Class, and

will further a process that inhibits the maximization of shareholder value and the disclosure of

material information.

       74.     Plaintiff and the members of the Class have no adequate remedy at law.

                                        SECO'."D COUNT

                        Violations of Section 14(a) of the Exchange Act
                                    Against All Defendants

       75.     Plaintiff repeats all previous allegations as if set forth in full herein.

       76.     Defendants have disseminated the Preliminary Proxy with the intention of soliciting

stockholders to vote their shares in favor of the Proposed Transaction.

       77.     Section 14(a) of the Exchange Act requires full and fair disclosure in connection

with the Proposed Transaction. Specifically, Section 14(a) provides that:

               It shall be unlawful for any person, by the use of the mails or by any means
               or instrumentality of interstate commerce or of any facility of a national
               securities exchange or otherwise, in contravention of such rules and
               regulations as the [SEC] may prescribe as necessary or appropriate in the
               public interest or for the protection of investors, to solicit or to permit the
               use of his name to solicit any proxy or consent or authorization in respect
               of any security (other than an exempted security) registered pursuant to
               section 78/ of this title.



                                                  22
      Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 27 of 33




       78.     As such, SEC Rule I 4a-9, 17 C .F.R. 240. I 4a-9, states the following:

               No solicitation subject to this regulation shall be made by means of any
               proxy statement, form of proxy, notice of meeting or other communication,
               written or oral, containing any statement which, at the time and in the light
               of the circumstances under which it is made, is false or misleading with
               respect to any material fact, or which omits to state any material fact
               necessary in order to make the statements therein not false or misleading or
               necessary to correct any statement in any earlier communication with
               respect to the solicitation of a proxy for the same meeting or subject matter
               which has become false or misleading.

       79.     The Preliminary Proxy was prepared in violation of Section 14(a) because it is

materially misleading in numerous respects and omits material facts, including those set forth

above. Moreover, in the exercise of reasonable care, Defendants knew or should have known that

the Preliminary Proxy is materially misleading and omits material facts that are necessary to render

them non-misleading.

       80.     The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       81.     The Individual Defendants were at least negligent in filing a Preliminary Proxy that

was materially misleading and/or omitted material facts necessary to make the Preliminary Proxy

not misleading.

       82.     The misrepresentations and omissions in the Preliminary Proxy are material to

Plaintiff and the Class, and Plaintiff and the Class will be deprived of its entitlement to decide

whether to vote its shares in favor of the Proposed Transaction on the basis of complete information

if such misrepresentations and omissions are not corrected prior to the stockholder vote regarding

the Proposed Transaction.




                                                23
     Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 28 of 33




                                           THIRDCOU:ST

                         Violations of Section 20(a) of the Exchange Act
                               Against The Individual Defendants

       83.      Plaintiff repeats all previous allegations as if set forth in full herein.

       84.      The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and

Board meetings and committees thereof and via reports and other information provided to them in

connection therewith. Because of their possession of such information, the Individual Defendants

knew or should have known that the Preliminary Proxy was materially misleading to Company

stockholders.

       85.      The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements

were being issued by the Company in the Preliminary Proxy and nevertheless approved, ratified

and/or failed to correct those statements, in violation of federal securities laws. The Individual

Defendants were able to, and did, controI the contents of the Preliminary Proxy. The Individual

Defendants were provided with copies of, reviewed and approved, and/or signed the Preliminary

Proxy before its issuance and had the ability or opportunity to prevent its issuance or to cause it to

be corrected.

       86.      The Individual Defendants also were able to, and did, directly or indirectly, control

the conduct of Achillion's business, the information contained in its filings with the SEC, and its

public statements.    Because of their positions and access to material non-public information

available to them but not the public, the Individual Defendants knew or should have known that


                                                   24
      Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 29 of 33




the misrepresentations specified herein had not been properly disclosed to and were being

concealed from the Company's stockholders and that the Preliminary Proxy was misleading. As

a result, the Individual Defendants are responsible for the accuracy of the Preliminary Proxy and

are therefore responsible and liable for the misrepresentations contained herein.

       87.      The Individual Defendants acted as controlling persons of Achillion within the

meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the

Individual Defendants had the power and authority to cause Achillion to engage in the wrongful

conduct complained of herein. The Individual Defendants controlled Achillion and all of its

employees. As alleged above, Achillion is a primary violator of Section 14 of the Exchange Act

and SEC Rule Preliminary Proxy. By reason of their conduct, the Individual Defendants are liable

pursuant to section 20(a) of the Exchange Act.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands injunctive relief, in his favor and in favor of the Class,

and against the Defendants, as follows:

        A.       Declaring that this action is properly maintainable as a class action, certifying

 Plaintiff as Class representative and certifying his counsel as class counsel;

        B.       Temporarily and permanently enjoining Defendants, their agents, counsel,

 employees and all persons acting in concert with them from consummating the Proposed

 Transaction;

        C.       To the extent the Proposed Transaction is consummated before entry of this

 Court's judgment, rescinding it and setting it aside or awarding rescissory damages;

        D.       Awarding Plaintiff the costs and disbursements of this action, including

 reasonable attorneys' and experts' fees; and



                                                 25
    Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 30 of 33




          E.      Granting such other and further equitable relief as this Court may deem just and

proper.

                                        .JllRY TR(AL DEMAND

          Plaintiff prays for a jury trial on all issues and in all proceedings so triable.

Dated: November 8, 2019                                   Respectfully submitted,




                                                            RODSKV & SMITH, LLC
                                                          Marc L. Ackerman (PA Bar 56294)
                                                          Ryan P. Cardona (PA Bar 316350)
                                                          Two Bala Plaza, Suite 510
                                                          Bala Cynwyd, PA 19004
                                                          Tel: (6IO) 667-6200
                                                          Fax:(610)667-9029




                                                     26
Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 31 of 33




         EXHIBIT ''A''
 Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 32 of 33




                                 PLAIN1 lfF'S CF.RTIFU 'A TION

        I. Ke,in Orende (.. Plaintiff·,. declare under pcna!t) of perjury. as 10 the claims asserted

under the federal securities laws. that.

        l.      Plaintiff has revic-v,ed the complaint and authori1ed the commern.:ement of an
action on Plaintift\; behalf.
        ..,
                Plamtiff did not purchase !he securit) !hat is the ,ubJt'Ct of this action at the

direction of plaintiffs counsel or in order to particip.ue in this private action.

        3       Plaintiff is \\i!!ing 10 ser.e .is a repre-sentative party on behalf of the class.

including providing testimony at deposition and trial. if neces~ry.

        4       Plaintiffs transactions in Achillion Pham1aceuticals, Inc. (NASDAQ GS. ACHN)
of securities during the Class Period specified in the Complaint are as follows (use additional

sheet if necessary).
DATE                     11 OF SHARES PURCHASED                   # OF SHARES SOLD

08.15.1019              225                                      0                             fl.·,., 5,e,:..
                                                                                             ~4.4b       ust>

        5.      During the three years prior to the date of this Certificate. Plaintiff has not sought

to serve or served as a representative party for a class m an action filed under the federal
securities lav,s. [Or. Plaintiff has served as a class representative in the action(s) listed as

follows:]
        6       Plaintiff will not accept any payment for serving as a representative party on

behalf of the class be)'ond the Plaintiff's pro rata share of any recovery. except such reasonable

costs an<l expenses (including lost wages) directly relating to the representation of rhe class as

ordered or approved hy !he court.
   Case 2:19-cv-05281-MAK Document 1 Filed 11/08/19 Page 33 of 33




        I dedare under penalt) of perjury that :he foregoing is true and correct. Executed this 8th

    of '.\:(H,ember. 20 I 9.




Si~n Name.
Print Name· Kevin Orende
Address· 4            Place
State, lip Code: Hyde park, New York l:!538
County/Country rif not USA>: Dutchess
